Citation Nr: 1205460	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  07-12 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder of the bilateral legs, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The case was most recently before the Board in June 2010.  At that time, the Board granted an earlier effective date for the award of a 30 percent disability rating for service-connected PTSD and denied entitlement to service connection for a bilateral knee disorder.  The Board also remanded the claims concerning hypertension and a skin disorder to the agency of original jurisdiction (AOJ) for additional development.  In a June 2010 rating decision, the Appeals Management Center (AMC) implemented the Board's grant regarding PTSD.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, in June 2010, the Board remanded the claims of service connection for hypertension and a skin disorder of the bilateral legs to the AOJ for additional development.  As part of the development, the Veteran was to be scheduled for appropriate VA examinations to determine the current nature and etiology of his hypertension and a skin disorder of the bilateral legs.  In July 2010, the Veteran underwent an appropriate physical examination in connection with the two claims.  However, the VA examiner did not answer all of the questions that were set forth in the June 2010 remand directives.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, the Court has held that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In regards to hypertension, the examiner was to provide an opinion as to whether the Veteran's hypertension was caused or aggravated by service-connected diabetes mellitus and/or PTSD, and whether his hypertension is directly related to his military service or whether it manifested within one year of his April 1966 service discharge.  The July 2010 VA examiner addressed the possible relationship to diabetes mellitus and determined that there was no causation or aggravation because the Veteran had normal renal function.  In contrast, the examiner did not address the theory of whether the Veteran's PTSD has aggravated his hypertension.  Additionally, the examiner indicated that the Veteran's hypertension is most likely not secondary to PTSD.  The only rationale provided was that the Veteran began experiencing symptoms of PTSD during service and that he was not diagnosed with hypertension until 2005.  This reasoning is not adequate because a secondary condition would always manifest at the same time or after a primary condition.  Furthermore, the examiner did not provide an express opinion as to the possible relationship between the Veteran's hypertension and his military service on a direct basis.  Therefore, the Board finds that the claim must be remanded to allow for the VA examiner to provide an addendum to the July 2010 report that fully addresses the questions set forth in the June 2010 Board remand.  See Stegall, 11 Vet. App. at 271; Barr, 21 Vet. App. at 311-12.

With respect to the skin disorder, the examiner was to provide an opinion as to whether the Veteran has a skin disorder of the bilateral legs that is related to his military service, to include exposure to aviation fuel and/or herbicides (Agent Orange).  The July 2010 VA examiner provided a diagnosis of xerotic dermatitis and stated that this is not one of the recognized diagnoses associated with Agent Orange exposure.  Although the examiner addressed the possible theory regarding herbicide exposure, no opinion was provided concerning aviation fuel and no express opinion was provided regarding the possible relationship between the Veteran's skin disorder and his military service in general.  Therefore, the Board finds that this claim must also be remanded to allow for the VA examiner to provide an addendum to the July 2010 report that fully addresses the questions set forth in the June 2010 Board remand.  See Stegall, 11 Vet. App. at 271; Barr, 21 Vet. App. at 311-12.

The June 2010 Board remand requested that more recent treatment records be obtained from the VA Medical Center (VAMC) in Portland, Oregon, and its associated VA outpatient clinic (VAOPC) in Vancouver, Washington.  This directive was accomplished.  It appears that the Veteran continues to receive regular treatment at those facilities.  Therefore, updated treatment records should be obtained in light of the remand.

Lastly, the Board notes that a statement was received from the Veteran in December 2011.  It was noted that the Veteran wishes to remain on the list for a Board hearing.  The Veteran should be sent a letter clarifying that he has already testified regarding the issues on appeal at a hearing before the Board in March 2010 and that he is not on a hearing list.

Accordingly, this case is REMANDED for the following actions:

1.  Send a letter to the Veteran notifying him that he has already testified at a hearing before the Board in March 2010 and that he is not on a hearing list.

2.  Obtain the Veteran's more recent treatment records (since June 2010) from the Portland VAMC and the Vancouver VAOPC, and associate the records with the claims folder.

3.  Thereafter, forward the Veteran's claims file to the Portland VAMC physician who examined the Veteran in July 2010.  The VA physician should review the claims file and provide an opinion on the following:

(1) Hypertension:  (a) Is it likely, unlikely, or at least as likely as not that the Veteran's hypertension was caused or aggravated by his PTSD?  (b) Is it likely, unlikely, or at least as likely as not that the Veteran's hypertension is related to his military service or manifested within one year of his April 1966 service discharge?

(2) Skin Disorder of the Bilateral Legs:  (a) Is it likely, unlikely, or at least as likely as not that the Veteran's skin disorder is related specifically to exposure to aviation fuel during military service?  (b) Is it likely, unlikely, or at least as likely as not that the Veteran's skin disorder is related to military service?

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his hypertension and skin disorder and the continuity of symptomatology.  Provide a rationale for any opinions offered.

(Arrange for the Veteran to undergo another medical examination only if the above-noted Portland VAMC physician is unavailable or such examination is needed to answer the questions posed above.)

4.  After the requested report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

